  Case: 1:20-cv-06563 Document #: 43-4 Filed: 12/16/20 Page 1 of 1 PageID #:1462




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of December 2020, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, and the same is available for

downloading and viewing via the ECF for the United States District Court for the Northern

District of Illinois on this 16th day of December, 2020.




                                              Respectfully submitted,

                                              BRUNO LAW

                                      BY:     s/ Alyssa M. Bruno
                                              ALYSSA M. BRUNO, ESQ.
                                              44 North 2nd Street – P.O. Box 468
                                              Easton, PA 18044-0468
                                              (610) 258-4003 telephone
                                              (610) 258-1943 facsimile
                                              abruno@brunolawfirm.com
                                              Attorney for Defendant AO Industries, LLC
DATED: December 16, 2020
